Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a PWM controller configured to perform the PWM control while switching between an asynchronous PWM control mode using a carrier for the PWM control that is not synchronized with three-phase voltage commands for driving the multiplex- winding electric motor, and a synchronous PWM control mode using a carrier for the PWM control that is synchronized with the three-phase voltage commands for driving the multiplex-winding electric motor, wherein 
the synchronous PWM control mode includes at least one of a first synchronous PWM control mode in which voltage commands for the respective winding groups of the multiplex-winding electric motor are subjected to the PWM control using a carrier synchronized with a voltage command for a specific winding group, and a second synchronous PWM control mode in which voltage commands for the respective winding groups of the multiplex-winding electric motor are subjected to the PWM control using respective carriers synchronized with the respective voltage commands, and 
the PWM controller performs control while selectively switching between the asynchronous PWM control mode, and both or one of the first synchronous PWM control mode and the second synchronous PWM control mode, on the basis of an operation state of the multiplex-winding electric motor.
	Claims 1-18 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.